Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION

                                             No. 04-22-00583-CV

                                        IN RE Sondra GROHMAN

                                             Original Proceeding 1

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: September 21, 2022

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 9, 2022, relator filed a petition for writ of mandamus and an emergency

motion for stay pending final resolution of the petition for writ of mandamus. After considering

the petition and the record, this court concludes relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a). Relator’s

motion for emergency relief is denied as moot.

                                                         PER CURIAM




1
 This proceeding arises out of Cause No. 15705, styled In the Matter of The Marriage of Sondra Grohman and Larry
Wegner, pending in the 216th Judicial District Court, Gillespie County, Texas, the Honorable Albert D. Pattillo, III
presiding.